DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/KR2018/007100 06/22/2018
FOREIGN APPLICATIONS
KOREA, REPUBLIC OF 10-2017-0079637 06/23/2017

Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on December 21, 2020 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: This application is in condition for allowance except for the presence of claims 14-16 directed to an invention non-elected without traverse.  Accordingly, claims 14-16 have been cancelled.






Information Disclosure Statement
The information disclosure statement filed December 20, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the missing references therein have not been considered.  The examiner obtained a copy of the Lim reference and attached it to this office action.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Lim (cited on IDS).  Lim teaches that borate was removed from a psicose-borate complex using Amberlite IRA-743 and Dowex X50X8 resins.  See paragraph bridging columns on page 826.  Lim does not teach or suggest the use of chromatography comprising divalent cations for treatment of a composition comprising a D-psicose borate complex.  Pages 13-14 of the specification show that removal of boron using calcium ions, strontium ions, and barium ions was much more efficient than using sodium ions.  Page 14 of the specification states that the recovery rate of borate was approximately 100%, and Lim achieved a separation yield of 41% (page 826, top of second column). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/LAYLA D BERRY/Primary Examiner, Art Unit 1623